DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 2-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,771,307 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-25 of U.S. Patent No. 10,771,307 contain(s) every element of claims 2-18 of the instant application and as such anticipate(s) claim(s) 2-18 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Niimura (US Application 2014/0189117, hereinafter Niiumura).

Regarding claims 2, 10, 18, Niimura discloses a method, a system, a computer program product (Figs. 1, 6, 7, 14-19), comprising: 
a processor(1904); and a memory  (1906,1908,1910) coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor ([0131], which recites Computer system 1900 includes a bus 1902 or other communication mechanism for communicating information, and a processor 1904 coupled with bus 1902 for processing information.  Computer system 1900 also includes a main memory 1906, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1902 for storing information and instructions to be executed by processor 1904.  Main memory 1906 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1904.  Computer system 1900 further includes a read only memory (ROM) 1908 or other static storage device coupled to bus 1902 for storing static information and instructions for processor 1904.  A storage device 1910, such as a magnetic disk or optical disk, is provided and coupled to bus 1902 for storing information and instructions) to:
issuing, using a first device that is running a first application program, a broadcast request of the first application program(Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110], which recites a service manager stores service data that identifies a plurality of services that includes a first service that is located in a first subset.  The service manager stores one or more rules that are associated with the service data.  After storing the service data and the one or more rules, the service manager receives, from a source device in the first subnet, a request for available services.  In response to receiving the request, the service manager identifies, based on at least one rule of the one or more rules, a subset of the plurality of services, where the subset does not include the first service.  The service manager generates a response that includes a list of available services that identifies the subset of the plurality of services and not the first service.  The service manager sends the response to the source device. Network architecture 100 includes two subnets: subnet 180 and subnet 190.  Subnets 180 and 190 are communicatively coupled by router 170.  Subnet 180 includes source devices 110 and 120 and target devices 130 and 140.  Subnet 190 includes source device 150 and target device 160.  Source devices 110, 120, and 150 include, respectively, applications 112, 122, and 152 that may request one or more services 132, 142, and 162 hosted, respectively, by target devices 130, 140, and 160); 
transmitting, using the first device, the broadcast request via an inter-device link to a device of a plurality of devices interconnected with a master device (Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110], which recites a service manager stores service data that identifies a plurality of services that includes a first service that is located in a first subset.  The service manager stores one or more rules that are associated with the service data.  After storing the service data and the one or more rules, the service manager receives, from a source device in the first subnet, a request for available services.  In response to receiving the request, the service manager identifies, based on at least one rule of the one or more rules, a subset of the plurality of services, where the subset does not include the first service.  The service manager generates a response that includes a list of available services that identifies the subset of the plurality of services and not the first service.  The service manager sends the response to the source device. Network architecture 100 includes two subnets: subnet 180 and subnet 190.  Subnets 180 and 190 are communicatively coupled by router 170.  Subnet 180 includes source devices 110 and 120 and target devices 130 and 140.  Subnet 190 includes source device 150 and target device 160.  Source devices 110, 120, and 150 include, respectively, applications 112, 122, and 152 that may request one or more services 132, 142, and 162 hosted, respectively, by target devices 130, 140, and 160); and
(Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110], which recites a service manager stores service data that identifies a plurality of services that includes a first service that is located in a first subset.  The service manager stores one or more rules that are associated with the service data.  After storing the service data and the one or more rules, the service manager receives, from a source device in the first subnet, a request for available services.  In response to receiving the request, the service manager identifies, based on at least one rule of the one or more rules, a subset of the plurality of services, where the subset does not include the first service.  The service manager generates a response that includes a list of available services that identifies the subset of the plurality of services and not the first service.  The service manager sends the response to the source device. Network architecture 100 includes two subnets: subnet 180 and subnet 190.  Subnets 180 and 190 are communicatively coupled by router 170.  Subnet 180 includes source devices 110 and 120 and target devices 130 and 140.  Subnet 190 includes source device 150 and target device 160.  Source devices 110, 120, and 150 include, respectively, applications 112, 122, and 152 that may request one or more services 132, 142, and 162 hosted, respectively, by target devices 130, 140, and 160).  
Regarding claims 3, 11, Niimura discloses the method as described in claim 2, wherein each device of the plurality of devices is different from the first device (Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
Regarding claims 4, 12, Niimura discloses the method as described in claim 2, wherein the issuing of the broadcast request device includes: sending the broadcast request to a bus control module of the first device (Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
  	Regarding claims 5, 13, Niimura discloses the method as described in claim 4, wherein the bus control module of the first device sends the broadcast request to a bus control module of the master device(Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
 	Regarding claims 6, 14, Niimura discloses the method as described in claim 5, wherein the bus control module of the master device sends the broadcast request in a broadcast sending mode to the device on a device bus(Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
 	Regarding claims 7, 15,  Niimura discloses the method as described in claim 2, wherein the device sends the broadcast request to an application program process (Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
 	Regarding claims 8, 16, Niimura discloses the method as described in claim 7, wherein the application program process extracts broadcast information from the broadcast request(Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
 	Regarding claims 9, 17, Niimura discloses the method as described in claim 8, wherein the application program process discards the broadcast request(Abstract, [0008]-[0009], [0034]-[0034], [0040]-[0049], [0071]-[0110]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461